     Case 19-30923-hdh11 Doc 72 Filed 03/20/19                     Entered 03/20/19 11:40:09           Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 20, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

    In re:                                                   §     Chapter 11
                                                             §
    PHI, Inc., et al.,1                                      §     Case No. 19- 30923 – hdh11
                                                             §
                      Debtors.                               §     (Jointly Administered)
                ORDER (I) EXTENDING THE TIME TO FILE SCHEDULES OF ASSETS
                 AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS,
                    (II) EXTENDING THE TIME TO FILE INITIAL RULE 2015.3
                  FINANCIAL REPORTS AND (III) GRANTING RELATED RELIEF

                This matter coming before this Court upon the motion (the “Motion”),2 filed by the

      above-captioned debtors (collectively, the “Debtors”) for entry of an order, pursuant to section

      521 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 1007 and 9006 of the

      Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 1007-1 of the Local

      Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of Texas (the

      1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings, L.L.C. (0730),
      PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and the mailing
      address for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, Louisiana 70508.
      2
                Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
      Motion.
Case 19-30923-hdh11 Doc 72 Filed 03/20/19            Entered 03/20/19 11:40:09         Page 2 of 4



“Local Rules”), (i) extending the deadline by which the Debtors must file their respective

schedules of assets and liabilities and statements of financial affairs, without prejudice to the

Debtors’ ability to request additional extensions for cause shown, and (ii) extending the deadline

by which the Debtors must file their initial Rule 2015.3 financial reports, all as further described

in the Motion; and upon consideration of the First Day Declaration; and this Court having

jurisdiction to consider the Motion and the relief requested therein under 28 U.S.C. §§ 157 and

1334; and this Court having found that this is a core proceeding under 28 U.S.C. § 157(b)(2); and

this Court having found that venue of this proceeding and the Motion in this District is proper

under 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the

Motion and opportunity for a hearing were adequate and appropriate under the circumstances

and no other notice need be provided; and this Court having reviewed the Motion and this Court

having determined that the legal and factual bases set forth in the Motion and the First Day

Declaration establish just cause for the relief granted herein; and this Court having found and

determined that the relief sought in the Motion is in the best interests of the Debtors’ estates,

their creditors, and other parties in interest; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED, as set forth herein.

       2.      The time within which the Debtors must file their respective Schedules and

Statements as required by Bankruptcy Rule 1007 is hereby extended until April 16, 2019.

       3.      The deadline within which the Debtors must file the 2015.3 Reports, or to file a

motion with the Court seeking a further modification of such reporting requirements for cause, is




                                                 2
Case 19-30923-hdh11 Doc 72 Filed 03/20/19             Entered 03/20/19 11:40:09       Page 3 of 4



extended to the later of (a) thirty days after the 341 Meeting or (b) sixty days after the Petition

Date, without prejudice to the Debtors’ right to seek additional extensions.

       4.      The Debtors shall publish notice of the date set for a meeting pursuant to section

341 of the Bankruptcy Code in the Wall Street Journal.

       5.      Entry of this Order shall be without prejudice to the Debtors’ right to seek further

extensions of time within which to file the Schedules and Statements.

       6.      The terms and provisions of this Order shall be immediately effective and

enforceable upon its entry.

       7.      The Debtors are hereby authorized to take all actions necessary to effectuate the

relief granted in this Order.

       8.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation or interpretation of this Order.

                                     # # # End of Order # # #




                                                 3
Case 19-30923-hdh11 Doc 72 Filed 03/20/19        Entered 03/20/19 11:40:09   Page 4 of 4




Order submitted by:

DLA PIPER LLP (US)

/s/ Daniel Prieto
Daniel Prieto, State Bar No. 24048744
1900 North Pearl Street, Suite 2200
Dallas, Texas 75201
Tel: (214) 743-4500
Fax: (214) 743-4545
Email: dan.prieto@dlapiper.com

-and-

Thomas R. Califano (admitted pro hac vice)
1251 Avenue of the Americas
New York, New York 10020
Tel: (212) 335-4500
Fax: (212) 335-4501
Email: thomas.califano@dlapiper.com

-and-
Daniel M. Simon (admitted pro hac vice)
David Avraham (admitted pro hac vice)
Tara Nair (admitted pro hac vice)
444 West Lake Street, Suite 900
Chicago, IL 60606
Tel: (312) 368-4000
Fax: (312) 236-7516
Email: daniel.simon@dlapiper.com
        david.avraham@dlapiper.com
        tara.nair@dlapiper.com

Proposed Counsel for the Debtors




                                             4
